99 U.S. 491 (____)
UNITED STATES
v.
SIOUX CITY AND PACIFIC RAILROAD COMPANY.
Supreme Court of United States.

*492 The Attorney-General and Mr. Joseph K. McCammon for the plaintiff in error.
Mr. S. Bartlett and Mr. W.I. Hayes, contra.
MR. JUSTICE BRADLEY delivered the opinion of the court.
This was an action brought by the United States against the defendant in the court below to recover five per cent of its net earnings.
The facts of the case were admitted by the parties, and, amongst others, the following: 
"5. That if the amount paid by the company as hereinbefore stated for interest on its first-mortgage bonds during said time should, under the law, be deducted from the receipts of the company in order to ascertain the net earnings thereof, then there were no net earnings during said time; but if, on the other hand, the said payments of interest should not be deducted from the earnings of the road to ascertain the net earnings, then the net earnings of the road during said period amounted to the sum of four hundred and seven thousand seven hundred and ninety-nine 50/100 dollars ($407,799.50)."
It thus appears that, although the company made net earnings to the amount of $407,799.50, during the period covered by the time in respect of which the suit was brought, yet that they were all absorbed by the interest accruing on the first-mortgage bonds. According to the principles laid down in our decision, Union Pacific Railroad Co. v. United States (supra, p. 402), the government cannot claim the five per cent which would otherwise be applicable to its subsidy.
Judgment affirmed.
MR. JUSTICE STRONG and MR. JUSTICE HARLAN dissented.